Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 18 January 2021 have overcome the 35 USC rejections set forth in the previous office action.


EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious "a method of controlling at least one of a beverage consumption and/or consumption of minerals in a beverage by a user of a portable beverage vessel for refilling a portable beverage vessel by a beverage dispenser...using a vessel environment temperature sensor as part of the portable beverage vessel thereby determining the temperature of the air surrounding the portable beverage vessel...estimating the temperature of the beverage in the beverage vessel based on the temperature of the air around the portable beverage vessel... and transmitting an estimation of the temperature of the beverage (Claim 25)", "...monitoring the movement of the portable beverage vessel by a movement sensor comprised by the beverage vessel; generating a movement profile of the portable beverage vessel during a predetermined time span; and determining the a demand of a user for beverage and/or minerals based on the movement profile...(Claim 27)", and  "monitoring the humidity of the air around the portable beverage vessel by a vessel environment humidity sensor comprised by the beverage vessel; generating a humidity profile of the a temperature of the air around the portable beverage vessel during a predetermined time span; and determining the demand of a user .

Hortin (US 2016/0264395), Rinker (US 7,713,482), and Stivoric (US 2007/0100666) are the closest prior art of record.  However, Hortin, Rinker and Stivoric is silent on these above recited features.  Furthermore, it would not have been obvious to modify Hortin, Rinker and Stivoric to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Hortin, Rinker and Stivoric to include the above recited features would improperly change the principle of operations of Hortin, Rinker and Stivoric.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753